DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant claims this is a continuation of U.S. Patent Application No. 16/195,338, filed November 19, 2018, now U.S. Patent No. 10,820,177 with an issue date of October 27, 2020, which is a continuation of U.S. Patent Application No. 15/174,678, filed June 6, 2016, now U.S. Patent No. 10,165,423 with an issue date of December 25, 2018, which claims priority to U.S. Provisional Application No. 62/191,253, filed July 10, 2015, and U.S. Provisional Application No. 62/288,425, filed January 28, 2016.  Applicant’s petition to accept an unintentionally delayed claim for the benefit of the prior-final applications has been dismissed.
Should Applicant ultimately receive a granted petition to accept an unintentionally delayed claim for the benefit of the prior-final applications, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed application, Application Nos. 62/191253 and 62288425, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Application No. 62/191,253 does not provide support for the claim limitation, “wherein the downlink control channel transmission … is received over a first set of repetitions“ in claims 1, 6, 11, and 16.
Application Nos. 62/191,253 and 62/288,425 do not provide support for the claim limitation, “moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received” in claims 3, 8, 13, and 18.
Application Nos. 62/191,253 and 62/288,425 do not provide support for the claim limitation, “determining at least one of: a radio frequency within the wider DL system bandwidth for paging, a time for paging, or a bundle size for paging” in claims 4, 9, 14, and 19.
Application Nos. 62/191,253 and 62/288,425 do not provide support for the claim limitation, wherein the determining is based on a system information block (SIB)“” in claims 5, 10, 15, and 20.
Information Disclosure Statement
The information disclosure statements submitted on 7/25/2022 and 9/7/2022 have been considered by the Examiner and made of record in the application file.  In a telephone discussion with Applicant’s representative, Jimmy Chen, on 9//7/2022, it was noted that the box for cite 2 of non-patent literature documents needed to be expanded to fully consider the reference.  Applicant’s information disclosure statement of 9/7/2022 appears to be a corrected information disclosure statement in response to the telephone discussion.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are: “means for receiving from a base station (BS) a downlink control channel transmission in a first narrowband region comprising one to six resource blocks (RBs) within a wider downlink (DL) system bandwidth” in claim 11, “means for moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received” in claim 13, and “means for determining at least one of: a radio frequency within the wider DL system bandwidth for paging, a time for paging, or a bundle size for paging” in claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 11, Applicant’s specification discloses no structure for the “means for receiving from a base station (BS) a downlink control channel transmission in a first narrowband region comprising one to six resource blocks (RBs) within a wider downlink (DL) system bandwidth”.

Regarding claim 13, Applicant’s specification discloses no structure for the “means for moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received”.

Regarding claim 14, Applicant’s specification discloses no structure for the “means for determining at least one of: a radio frequency within the wider DL system bandwidth for paging, a time for paging, or a bundle size for paging”.

Claims 12 and 15 are rejected by virtue of their dependency on claims 11 and 14, respectively.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 2, 3, 7, 8, 12, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

 Claims 2, 3, 7, 8, 12, 13, 17, and 18 recite the limitation "the downlink channel transmission".  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear whether the “downlink channel transmission” of these claims is related to the “downlink control channel transmission” of the independent claims upon which they depend, 1, 6, 11, and 16.  For the purposes of this Office Action, Applicant’s “downlink channel transmission” is interpreted to be Applicant’s “downlink control channel transmission”.

Claim limitations “means for receiving from a base station (BS) a downlink control channel transmission in a first narrowband region comprising one to six resource blocks (RBs) within a wider downlink (DL) system bandwidth” in claim 11, “means for moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received” in claim 13, and “means for determining at least one of: a radio frequency within the wider DL system bandwidth for paging, a time for paging, or a bundle size for paging” in claim 14, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.  The disclosure is devoid of any structure that performs the functions in the claims.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 includes the wording “if the downlink channel transmission is not received”, but claim 1, upon which it depends, positively recites that the downlink control channel is received.  Therefore, claim 3 attempts to remove a limitation recited in a claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (U.S. Patent Application Publication No. 2018/0227880 A1) (hereinafter Su).

Regarding claim 1, Su discloses a method for wireless communications by a user equipment (UE) (Paragraph 0026 discloses user Equipment (UE) (or “UE Device”)--any of various types of computer systems or devices which are mobile or portable and which perform wireless communications.  Examples of UE devices include mobile telephones or smart phones (e.g., iPhone™, Android™-based phones), portable gaming devices (e.g., Nintendo DS™, Play Station Portable™, Gameboy Advance™, iPhone™), laptops, wearable devices (e.g. smart watch, smart glasses), PDAs, portable Internet devices, music players, data storage devices, or other handheld devices, etc.  In general, the term “UE” or “UE device” can be broadly defined to encompass any electronic, computing, and/or telecommunications device (or combination of devices) which is easily transported by a user and capable of wireless communication.  Figure 1 and paragraph 0036 disclose wireless devices 106A, 106B, and 107 may be user devices, which may be referred to herein as “user equipment” (UE) or UE devices), comprising:
receiving from a base station (BS) a downlink control channel transmission in a first narrowband region comprising one to six resource blocks (RBs) within a wider downlink (DL) system bandwidth, wherein the downlink control channel transmission comprises a paging signal and is received over a first set of repetitions (Paragraph 0065 disclose the 3GPP rel. 13 normal coverage mode may typically use a physical downlink control channel (PDCCH) that may span up to 20 MHz for paging.  Paragraph 0075 discloses the BS may page the UE using a first control channel.  Paragraph 0081 discloses the mPDCCH may generally be located on a 6PRB Paging Narrow Band specific to the UE.  Paragraph 0081 discloses the UE may be able to switch its RF front end from a wideband configuration (e.g., up to 20 MHz) to a narrowband configuration (e.g., 1.4 MHz or 6 physical resource blocks (PRBs)) and a single antenna configuration to decode the mPDCCH after unsuccessfully attempting to decode the P-RNTI on the PDCCH.  Figure 7 and paragraphs 0092 and 0093 disclose in 704, the BS may broadcast an indication of the selected paging arrangement.  For example, along with existing information related to paging on the mPDCCH (e.g., paging narrow bands, mPDCCH number of repetitions, etc.), an indication of whether all UEs with CE mode capability should always listen to the mPDCCH for paging may be provided.  As shown, the UE may receive the broadcast indication of the selected paging arrangement.  In 706, the BS may further attempt to page the UE according to the indicated paging arrangement.  Paragraph 0150 discloses the control channel associated with the normal coverage mode comprises a third generation partnership project (3GPP) compliant physical downlink control channel (PDCCH); wherein the control channel associated with the enhanced coverage mode comprises a 3GPP compliant machine type communication (MTC) PDCCH (mPDCCH).  Paragraph 0118 discloses the mPDCCH carrying a PO can be repeated multiple times, e.g., as defined by the parameter mPDCCH-NumRepetition-Paging-R13 in CE SIB2).

Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Application Publication No. 2018/0270634 A1) (hereinafter Kim).

Regarding claim 1, Kim discloses a method for wireless communications by a user equipment (UE) (Kim et al. 2018/0270634 - Paragraph 0226 discloses the UE may receive a paging message), comprising:
receiving from a base station (BS) a downlink control channel transmission in a first narrowband region comprising one to six resource blocks (RBs) within a wider downlink (DL) system bandwidth, wherein the downlink control channel transmission comprises a paging signal and is received over a first set of repetitions (Paragraphs 0081 and 0106 disclose the PDCCH may deliver paging information of a Paging Channel (PCH).  The PDCCH carries a paging message.  Paragraphs 0226 and 0227 disclose the UE may receive a paging message to receive changed system information or paging information.  In the case where the eNodeB transmits an SIB or paging message on a PDSCH to an MTC UE facing such a coverage issue, the eNodeB may transmit the SIB or paging message by applying a coverage enhancement technique such as subframe repetition or subframe bundling.  Paragraphs 0289-0291 disclose to repeatedly transmit a paging message, one paging message may include a paging message for one MTC UE.  Herein, the paging message may be repeatedly transmitted in paging SFs for the corresponding MTC UE.  Resources used for an initially transmitted paging message may be used for repeated transmissions of the paging message.  The paging message may be transmitted in a maximum bandwidth (e.g., 6 PRBs) supported by an MTC UE).

Regarding claim 2, as applied to claim 1 above, Kim further discloses wherein the downlink channel transmission is received on a downlink control channel or a downlink shared channel (Paragraphs 0081 and 0106 disclose the PDCCH may deliver paging information of a Paging Channel (PCH).  The PDCCH carries a paging message.  Paragraphs 0226 and 0227 disclose the UE may receive a paging message to receive changed system information or paging information.  In the case where the eNodeB transmits an SIB or paging message on a PDSCH to an MTC UE facing such a coverage issue, the eNodeB may transmit the SIB or paging message by applying a coverage enhancement technique such as subframe repetition or subframe bundling).

Regarding claim 4, as applied to claim 1 above, Kim further discloses determining at least one of: a radio frequency within the wider DL system bandwidth for paging, a time for paging, or a bundle size for paging (Paragraphs 0172 and 0173 disclose a paging message is used to deliver paging information, SI message update information, a Public Warning System (PWS) message, or the like.  A default paging cycle may be set for each cell and a dedicated paging cycle may be set for each UE, for transmission of a paging message.  Paging subframes available for transmission of a paging message may be calculated by SFN mod T=(T/N)×(UE_ID mod N)).

Regarding claim 6, Kim discloses an apparatus for wireless communications by a user equipment (UE) (Paragraph 0226 discloses the UE may receive a paging message), comprising:
at least one processor (Paragraph 0296 discloses each of the UE and the eNB may further include a processor 1420 or 1430 for implementing the afore-described embodiments of the present disclosure and a memory 1480 or 1490 for temporarily or permanently storing operations of the processor 1420 or 1430); and
memory coupled to the at least one processor, the memory storing instructions executable by the at least one processor to configure the UE (Paragraph 0296 discloses each of the UE and the eNB may further include a processor 1420 or 1430 for implementing the afore-described embodiments of the present disclosure and a memory 1480 or 1490 for temporarily or permanently storing operations of the processor 1420 or 1430) to receive from a base station (BS) a downlink control channel transmission in a first narrowband region comprising one to six resource blocks (RBs) within a wider downlink (DL) system bandwidth, wherein the downlink control channel transmission comprises a paging signal and is received over a first set of repetitions (Paragraphs 0081 and 0106 disclose the PDCCH may deliver paging information of a Paging Channel (PCH).  The PDCCH carries a paging message.  Paragraphs 0226 and 0227 disclose the UE may receive a paging message to receive changed system information or paging information.  In the case where the eNodeB transmits an SIB or paging message on a PDSCH to an MTC UE facing such a coverage issue, the eNodeB may transmit the SIB or paging message by applying a coverage enhancement technique such as subframe repetition or subframe bundling.  Paragraphs 0289-0291 disclose to repeatedly transmit a paging message, one paging message may include a paging message for one MTC UE.  Herein, the paging message may be repeatedly transmitted in paging SFs for the corresponding MTC UE.  Resources used for an initially transmitted paging message may be used for repeated transmissions of the paging message.  The paging message may be transmitted in a maximum bandwidth (e.g., 6 PRBs) supported by an MTC UE).

Regarding claim 7, as applied to claim 6 above, Kim further discloses wherein the downlink channel transmission is received on a downlink control channel or a downlink shared channel (Paragraphs 0081 and 0106 disclose the PDCCH may deliver paging information of a Paging Channel (PCH).  The PDCCH carries a paging message.  Paragraphs 0226 and 0227 disclose the UE may receive a paging message to receive changed system information or paging information.  In the case where the eNodeB transmits an SIB or paging message on a PDSCH to an MTC UE facing such a coverage issue, the eNodeB may transmit the SIB or paging message by applying a coverage enhancement technique such as subframe repetition or subframe bundling).

Regarding claim 9, as applied to claim 6 above, Kim further discloses wherein the instructions are further executable by the at least one processor to configure the UE to determine at least one of: a radio frequency within the wider DL system bandwidth for paging, a time for paging, or a bundle size for paging (Paragraphs 0172 and 0173 disclose a paging message is used to deliver paging information, SI message update information, a Public Warning System (PWS) message, or the like.  A default paging cycle may be set for each cell and a dedicated paging cycle may be set for each UE, for transmission of a paging message.  Paging subframes available for transmission of a paging message may be calculated by SFN mod T=(T/N)×(UE_ID mod N)).

Regarding claim 11, Kim discloses an apparatus for wireless communications (Paragraph 0226 discloses the UE may receive a paging message), comprising:
means for receiving from a base station (BS) a downlink control channel transmission in a first narrowband region comprising one to six resource blocks (RBs) within a wider downlink (DL) system bandwidth, wherein the downlink control channel transmission comprises a paging signal and is received over a first set of repetitions (Paragraph 0295 discloses each of the UE and the eNB may include a Transmitter (Tx) 1440 or 1450 and a Receiver (Rx) 1460 or 1470, for controlling transmission and reception of information, data, and/or messages.  Paragraphs 0081 and 0106 disclose the PDCCH may deliver paging information of a Paging Channel (PCH).  The PDCCH carries a paging message.  Paragraphs 0226 and 0227 disclose the UE may receive a paging message to receive changed system information or paging information.  In the case where the eNodeB transmits an SIB or paging message on a PDSCH to an MTC UE facing such a coverage issue, the eNodeB may transmit the SIB or paging message by applying a coverage enhancement technique such as subframe repetition or subframe bundling.  Paragraphs 0289-0291 disclose to repeatedly transmit a paging message, one paging message may include a paging message for one MTC UE.  Herein, the paging message may be repeatedly transmitted in paging SFs for the corresponding MTC UE.  Resources used for an initially transmitted paging message may be used for repeated transmissions of the paging message.  The paging message may be transmitted in a maximum bandwidth (e.g., 6 PRBs) supported by an MTC UE).

Regarding claim 12, as applied to claim 11 above, Kim further discloses wherein the downlink channel transmission is received on a downlink control channel or a downlink shared channel (Paragraphs 0081 and 0106 disclose the PDCCH may deliver paging information of a Paging Channel (PCH).  The PDCCH carries a paging message.  Paragraphs 0226 and 0227 disclose the UE may receive a paging message to receive changed system information or paging information.  In the case where the eNodeB transmits an SIB or paging message on a PDSCH to an MTC UE facing such a coverage issue, the eNodeB may transmit the SIB or paging message by applying a coverage enhancement technique such as subframe repetition or subframe bundling).

Regarding claim 14, as applied to claim 11 above, Kim further discloses means for determining at least one of: a radio frequency within the wider DL system bandwidth for paging, a time for paging, or a bundle size for paging (Paragraphs 0172 and 0173 disclose a paging message is used to deliver paging information, SI message update information, a Public Warning System (PWS) message, or the like.  A default paging cycle may be set for each cell and a dedicated paging cycle may be set for each UE, for transmission of a paging message.  Paging subframes available for transmission of a paging message may be calculated by SFN mod T=(T/N)×(UE_ID mod N)).

Regarding claim 16, Kim discloses a non-transitory computer readable medium for wireless communications by an apparatus, the computer readable medium including instructions that, when executed by at least one processor, cause the apparatus to perform operations (Paragraph 0226 discloses the UE may receive a paging message.  Paragraph 0296 discloses each of the UE and the eNB may further include a processor 1420 or 1430 for implementing the afore-described embodiments of the present disclosure and a memory 1480 or 1490 for temporarily or permanently storing operations of the processor 1420 or 1430) comprising:
receiving from a base station (BS) a downlink control channel transmission in a first narrowband region comprising one to six resource blocks (RBs) within a wider downlink (DL) system bandwidth, wherein the downlink control channel transmission comprises a paging signal and is received over a first set of repetitions (Paragraphs 0081 and 0106 disclose the PDCCH may deliver paging information of a Paging Channel (PCH).  The PDCCH carries a paging message.  Paragraphs 0226 and 0227 disclose the UE may receive a paging message to receive changed system information or paging information.  In the case where the eNodeB transmits an SIB or paging message on a PDSCH to an MTC UE facing such a coverage issue, the eNodeB may transmit the SIB or paging message by applying a coverage enhancement technique such as subframe repetition or subframe bundling.  Paragraphs 0289-0291 disclose to repeatedly transmit a paging message, one paging message may include a paging message for one MTC UE.  Herein, the paging message may be repeatedly transmitted in paging SFs for the corresponding MTC UE.  Resources used for an initially transmitted paging message may be used for repeated transmissions of the paging message.  The paging message may be transmitted in a maximum bandwidth (e.g., 6 PRBs) supported by an MTC UE).

Regarding claim 17, as applied to claim 16 above, Kim further discloses wherein the downlink channel transmission is received on a downlink control channel or a downlink shared channel (Paragraphs 0081 and 0106 disclose the PDCCH may deliver paging information of a Paging Channel (PCH).  The PDCCH carries a paging message.  Paragraphs 0226 and 0227 disclose the UE may receive a paging message to receive changed system information or paging information.  In the case where the eNodeB transmits an SIB or paging message on a PDSCH to an MTC UE facing such a coverage issue, the eNodeB may transmit the SIB or paging message by applying a coverage enhancement technique such as subframe repetition or subframe bundling).

Regarding claim 19, as applied to claim 16 above, Kim further discloses determining at least one of: a radio frequency within the wider DL system bandwidth for paging, a time for paging, or a bundle size for paging (Paragraphs 0172 and 0173 disclose a paging message is used to deliver paging information, SI message update information, a Public Warning System (PWS) message, or the like.  A default paging cycle may be set for each cell and a dedicated paging cycle may be set for each UE, for transmission of a paging message.  Paging subframes available for transmission of a paging message may be calculated by SFN mod T=(T/N)×(UE_ID mod N)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Uchino et al. (U.S. Patent Application Publication No. 2017/0034870 A1) (hereinafter Uchino).

Regarding claim 3, as applied to claim 1 above, Kim discloses the claimed invention except explicitly disclosing moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received.
In analogous art, Uchino discloses moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received (Figure 1 and paragraph 0007 disclose a diagram showing an example of transition by a DRX Inactivity Timer.  The DRX Inactivity Timer starts after receiving a PDCCH indicating that there is data, and after that, when the DRX Inactivity Timer expires without receiving a PDCCH, the state changes to the DRX state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate when a DRX Inactivity Timer expires without receiving a PDCCH, a state changes to a DRX state, as described in Uchino, with an MTC UE configured to receive a paging message in a PDCCH , as described in Kim, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining when a DRX Inactivity Timer expires without receiving a PDCCH, a state changes to a DRX state of Uchino with an MTC UE configured to receive a paging message in a PDCCH of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Uchino.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Uchino to obtain the invention as specified in claim 3.

Regarding claim 8, as applied to claim 6 above, Kim discloses the claimed invention except explicitly disclosing wherein the instructions are further executable by the at least one processor to configure the UE to move to a discontinuous reception mode (DRX) if the downlink channel transmission is not received.
In analogous art, Uchino discloses wherein the instructions are further executable by the at least one processor to configure the UE to move to a discontinuous reception mode (DRX) if the downlink channel transmission is not received (Figure 1 and paragraph 0007 disclose a diagram showing an example of transition by a DRX Inactivity Timer.  The DRX Inactivity Timer starts after receiving a PDCCH indicating that there is data, and after that, when the DRX Inactivity Timer expires without receiving a PDCCH, the state changes to the DRX state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate when a DRX Inactivity Timer expires without receiving a PDCCH, a state changes to a DRX state, as described in Uchino, with an MTC UE configured to receive a paging message in a PDCCH , as described in Kim, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining when a DRX Inactivity Timer expires without receiving a PDCCH, a state changes to a DRX state of Uchino with an MTC UE configured to receive a paging message in a PDCCH of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Uchino.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Uchino to obtain the invention as specified in claim 8.

Regarding claim 13, as applied to claim 11 above, Kim discloses the claimed invention except explicitly disclosing means for moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received.
In analogous art, Uchino discloses means for moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received (Figure 1 and paragraph 0007 disclose a diagram showing an example of transition by a DRX Inactivity Timer.  The DRX Inactivity Timer starts after receiving a PDCCH indicating that there is data, and after that, when the DRX Inactivity Timer expires without receiving a PDCCH, the state changes to the DRX state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate when a DRX Inactivity Timer expires without receiving a PDCCH, a state changes to a DRX state, as described in Uchino, with an MTC UE configured to receive a paging message in a PDCCH , as described in Kim, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining when a DRX Inactivity Timer expires without receiving a PDCCH, a state changes to a DRX state of Uchino with an MTC UE configured to receive a paging message in a PDCCH of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Uchino.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Uchino to obtain the invention as specified in claim 13.

Regarding claim 18, as applied to claim 16 above, Kim discloses the claimed invention except explicitly disclosing wherein the instructions, when executable by the at least one processor, cause the apparatus to perform further operations comprising moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received.
In analogous art, Uchino discloses wherein the instructions, when executable by the at least one processor, cause the apparatus to perform further operations comprising moving to a discontinuous reception mode (DRX) if the downlink channel transmission is not received (Figure 1 and paragraph 0007 disclose a diagram showing an example of transition by a DRX Inactivity Timer.  The DRX Inactivity Timer starts after receiving a PDCCH indicating that there is data, and after that, when the DRX Inactivity Timer expires without receiving a PDCCH, the state changes to the DRX state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate when a DRX Inactivity Timer expires without receiving a PDCCH, a state changes to a DRX state, as described in Uchino, with an MTC UE configured to receive a paging message in a PDCCH , as described in Kim, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining when a DRX Inactivity Timer expires without receiving a PDCCH, a state changes to a DRX state of Uchino with an MTC UE configured to receive a paging message in a PDCCH of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Uchino.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Uchino to obtain the invention as specified in claim 18.

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi (U.S. Patent Application Publication No. 2010/0067496 A1) (hereinafter Choi).

Regarding claims 5, 10, 15, and 20, as applied to claims 4, 9, 14, and 19 above, Kim discloses the claimed invention except explicitly disclosing wherein the determining is based on a system information block (SIB).
In analogous art, Choi discloses wherein the determining is based on a system information block (SIB) (Paragraph 0058 discloses system Information Block Type 2 (SIB Type 2): contains common and shared channel information, e.g. default paging cycle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an SIB containing a default paging cycle, as described in Choi, with setting a default paging cycle for a UE, as described in Kim, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an SIB containing a default paging cycle of Choi with setting a default paging cycle for a UE of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Choi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Choi to obtain the invention as specified in claims 5, 10, 15, and 20.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because Applicant’s petition to accept an unintentionally delayed claim for the benefit of the prior-final applications has been dismissed.  However, additional rejections have been made in the event that Applicant’s petition is later granted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Kato et al. (U.S. Patent Application Publication No. 2011/0317627 A1) discloses communication system and intermittent reception method;
Papasakellariou et al. (U.S. Patent Application Publication No. 2015/0181576 A1) discloses determining timing for transmission or reception of signaling in a coverage enhanced operating mode;
Siomina et al. (U.S. Patent Application Publication No. 2016/0044740 A1) discloses method of sharing a ue receiver between d2d and cellular operations based on activity;
Burbidge et al. (U.S. Patent Application Publication No. 2016/0135141 A1) discloses ran paging mechanism to enable enhanced coverage mode;
Yavus et al. (U.S. Patent Application Publication No. 2017/0127381 A1) discloses methods, wireless communication device and radio network node for managing paging;
Yu et al. (U.S. Patent Application Publication No. 2017/0244529 A1) discloses information transmission method and apparatus;
Stern-Berkowitz et al. (U.S. Patent Application Publication No. 2017/0280481 A1) discloses supporting random access and paging procedures for reduced capability wtrus in an lte system;
Basu Mallick et al. (U.S. Patent Application Publication No. 2017/0311284 A1) discloses paging procedures for user equipments requiring coverage extension;
Shen et al. (U.S. Patent Application Publication No. 2017/0339667 A1) discloses method for receiving/sending paging message and related network and user equipment;
Mochizuki et al. (U.S. Patent Application Publication No. 2018/0007733 A1) discloses communication system;
Chen (U.S. Patent Application Publication No. 2018/0092062 A1) discloses communication system;
Bontu et al. (U.S. Patent Application Publication No. 2018/0183485 A1) discloses method and apparatus for half-duplex communication;

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642